Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  “line length “in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered (Note: Applicant does not label line length in the drawing, it is unclear which part of the drawing is “line length”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3. Claim 6 objected to because of the following informalities:  
Claim 6, line 14, “in a direction 180?” should be – in a direction of 180°-- 
Claim 6, line 15, “in a direction 180?” should be – in a direction of 180°-- 

Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 4, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Akiho(US20040256468A1) in view of  Lethellier (US20160380469A1)
With regard to claim 1, Akiho teaches a coil component comprising a first coil pattern wound in a first planar spiral shape ( Fig. 8) ,
wherein a first plurality of lines  ( e.g., coil pattern has multiple lines, Fig. 8) 
wherein a space width along a first virtual line ( e.g., L1, see Examiner labeled Fig. 8 of Akiho) and a space width along a second virtual line differ from each other ( e.g., L2, Fig. 8) ( see the space width in L1 direction is larger than the space width in L2 direction) , where the first virtual line extends in a first direction ( direction of L1, Fig. 8) with a first reference point ( C, Fig. 8) positioned in an inner diameter area of the first coil pattern as a first starting point, and where the second virtual line ( e.g., L2, Fig. 8) extends in a second direction substantially perpendicular to the first direction with the first reference point as a second starting point ( L1 is perpendicular to L2, Fig. 8), and
wherein CW0x/CW0y > D0x/D0y is satisfied, where an outer size of the coil pattern in the second direction is CW0x ( e.g., CW0x, Fig. 8), where an outer size of the coil pattern in the first direction is CW0y ( e.g., CW0y, Fig. 8), where a size of an inner diameter area of the coil pattern in the second direction is D0x ( e.g., D0x, Fig. 8), and where a size of the inner diameter area of the coil pattern in the first direction is D0y ( D0y, Fig. 8,because D0x significantly reduced from CW0x, while CW0y is similar to D0y, therefore it is clear CW0x/CW0y > D0x/D0y, Fig. 8).
Akiho does not teach the first coil pattern is divided into a first plurality of lines by a first spiral slit.
However, Lethellier teaches wherein at least one turn constituting the first coil pattern is divided into a first plurality of lines by a first spiral slit ([0043] split a coil into two coils).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akiho, to configure wherein at least one turn constituting the first coil pattern to be divided into a first plurality of lines by a first spiral slit, as taught by Lethellier, in order to reduce the inductance of the coil compared to non-split design. A lower inductance requires less voltage to drive the charging coils and A lower voltage may then allow a designer to eliminate a transformer, user parts with a lower voltage rating, etc.([0043] of Lethellier) 
    PNG
    media_image1.png
    580
    760
    media_image1.png
    Greyscale

With regard to claim 4, the combination of Akiho and Lethellier teaches all the limitations of claim 1, Akiho further teaches  wherein a space width along the first virtual line ( e.g., L1, Fig. 8) is larger than a space width along the second virtual line ( e.g., L2, Fig. 8) and a third virtual line ( e.g., L3, Fig. 8, see the space between line in L1 is larger than the space between lines L2 and L3, Fig. 8 ), where the third virtual line extends in a direction 180° opposite to the first direction with the first reference point ( C, Fig. 8)as a  third starting point ( L3 extends in a direction 180 degree opposite to L1, Fig.8)
With regard to claim 15, Akiho teaches a coil component comprising a planar coil pattern having,
wherein the first turn includes a first plurality of lines including first and second lines( e.g., see at least three lines such as 61b is one of them, See Examiner labeled Fig. 8 of Akiho), and
wherein a first space between the first and second lines in a first section ( S1, Fig. 8)of the first turn is larger than a second space between the first and second lines in a second section ( S2, Fig. 8) of the first turn ( space between lines is larger in S1 than in S2, Fig. 8),
wherein the first section ( S1, Fig. 8) extends in a first direction ( L1, Fig. 8)
wherein the second section ( S2, Fig. 8) extends in a second direction ( e.g., L2, Fig. 8) substantially perpendicular to the first direction ( e.g., L1, Fig. 8), and
wherein CW0x/CW0y > D0x/D0y is satisfied, where an outer size of the coil pattern in the second direction is CW0x ( e.g., CW0x, Fig. 9), where an outer size of the coil pattern in the first direction is CW0y ( e.g., CW0y, Fig. 9), where a size of an inner diameter area of the coil pattern in the second direction is D0x ( e.g., D0x, Fig. 9), and where a size of the inner diameter area of the coil pattern in the first direction is D0y ( D0y, Fig. 9)because D0x significantly reduced from CW0x, while CW0y is similar to D0y, therefore it is clear CW0x/CW0y > D0x/D0y, Fig. 9).
Akiho does not explicitly teach the coil component comprising a planar coil pattern having a plurality of turns. wherein the first turn is divided into a plurality of lines including first and second lines
However, Lethellie teaches a coil component comprising a planar coil pattern (See Examiner labeled Fig. 3 of Lethellier below) having a first plurality of turns ( first turn (includesT1-1, T1-2, Fig. 3), second turn ( includes T2-1, T2-2, Fig. 3) including a first turn ( first turn (includesT1-1, T1-2), Fig. 3), wherein the first turn is divided into a plurality of lines including first ( T1_1, Fig. 3) and second lines (T1-2, Fig. 3) ([0043] split a coil into two coils)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akiho, to configure the coil component comprising a planar coil pattern to have a plurality of turns. wherein the first turn is divided into a plurality of lines including first and second lines, as taught by Lethellier. The multiple turns of the coil increase the area for charging. IN addition, divide a turn into multiple turns can   reduce the inductance of the coil compared to non-split design. A lower inductance requires less voltage to drive the charging coils and A lower voltage may then allow a designer to eliminate a transformer, user parts with a lower voltage rating, etc.([0043] of Lethellier)
 Lethellier shows that it was known in the art before the effective filing date of the claimed invention to use multiple turns in the planar coil. To use more turns in the planar coil keeps the same coil function as Akiho and simply expand the charging area.
A person of ordinary skill in the art would have been able to make the mere substitution and the outcome would have been predictable to that same person. Mainly, substituting one for the other achieves the predictable result of using multiple turns in the planar coil to expand the charging region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted multiple turns planar coil of Lethellier for coil of Akiho according to known methods to yield the predictable result of expanding the charging area.


    PNG
    media_image2.png
    364
    600
    media_image2.png
    Greyscale



5. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akiho(US20040256468A1) and  Lethellier (US20160380469A1) in further view of  Harburg (US20130328165A1)
With regard to claim 12, the combination of Akiho and  Lethelier teaches all the limitations of claim 1, and Lethellier teaches wherein the first coil pattern has an innermost turn ( T1_1, T1_2, Fig. 3) positioned on an innermost peripheral side ( see T1_1, T1_2 are at the innermost of peripheral, Fig. 3), an outermost turn positioned on an outermost peripheral side ( see T2_1, T2_2 are at the outermost of peripheral, Fig. 3), and an intermediate turn whose turn number counting from the innermost or outermost turn is at a center of a total number of turns ( T3_1, T3_2 are at the middle of the innermost or outermost Fig. 3) wherein each of the innermost turn, outermost turn, and intermediate turn is divided by the first spiral slit into the first plurality of lines (see Fig 3, divided by at least two lines for each turn).
The combination of Akiho and Lethelier does not teach wherein a line width of each of the first plurality of lines constituting each of the inner and outermost turns is smaller than a line width of each of the first plurality of lines constituting the intermediate turn.
However, Harburg teaches a line width of each of the first plurality of lines constituting each of the inner and outermost turns ( Wo, Fig. 2, Fig. 2) is smaller than a line width of each of the first plurality of lines constituting the intermediate turn( e.g., Wi, Fig. 2)( Wo<Wi, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure a line width of each of the first plurality of lines constituting each of the inner and outermost turns to be smaller than a line width of each of the  first plurality of lines constituting the intermediate turn., as taught by Harburg, because the magnetic force dropped across the middle turn, increase the middle turn width can balance magnetic fields and reduce loss ( [0036] and [0037] of Harburg).

6. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Akiho(US20040256468A1) ,  Lethellier (US20160380469A1) and  Harburg (US20130328165A1) in further view of  ISAMU (JPH0737728A)
With regard to claim 13, the combination of Akiho, Lethellier and Harburg teaches all the limitations of claim 12, but not wherein the line width of each of the first plurality of lines constituting the innermost turn is smaller than the line width of each of the first plurality of lines constituting the outermost turn.
	Isamu teaches the line width of each of the first plurality of lines constituting the innermost turn is smaller than the line width of each of the first plurality of lines constituting the outermost turn (Fig. 4, Wn> W1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to configure the line width of each of the first  plurality of lines constituting the innermost turn to be smaller than the line width of each of the first  plurality of lines constituting the outermost turn, as taught by ISAMU.  The outer coil resistance becomes larger than the inner coil resistance, and thus the copper loss on the outer side increases. The method to make the width of the outermost turn larger than the width of the innermost turn balances the resistance of each turn, makes the heat generation more uniform and reduces the copper loss ([0005] [0006] of Isamu ).


7. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akiho(US20040256468A1) and  Lethellier (US20160380469A1) in further view of  Han (US 2020/0412175 A1)
With regard to claim 14, the combination of Akiho and Lethellier teaches all the limitations of claim 1, but not a sixth coil pattern wound in a sixth planar spiral shape; and a magnetic sheet, wherein the first and sixth coil patterns are disposed so as to overlap the magnetic sheet in a plan view, wherein the first and sixth coil patterns are connected in parallel, wherein the first coil pattern is disposed closer to the magnetic sheet than the sixth coil pattern, and wherein a line length of the sixth coil pattern is larger than that of the first coil pattern.
Han teaches a sixth coil pattern wound in a  sixth planar spiral shape ( e.g., 111, Fig. 4); and a magnetic sheet ( e.g., 120, Fig. 4 [0063] 120 made of magnetic material) , wherein the first ( e.g., 112, Fig. and sixth coil patterns are disposed so as to overlap the magnetic sheet in a plan view ( see, Fig. 3, Fig. 4, Fig. 5, 111 and 112 are overlapped on 120) , wherein the first and sixth coil patterns are connected in parallel[0042]111 and 112 connected in parallel), wherein the first coil pattern ( e.g., 112, Fig. 4) is disposed closer to the magnetic sheet( e.g., 120, Fig. 4) than the sixth coil pattern ( e.g., 111, Fig. 4) ( 112 is closer to 120 than 111, Fig. 4, Fig. 5) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to include a sixth coil pattern wound in a sixth planar spiral shape; and a magnetic sheet, wherein the first and sixth coil patterns are disposed so as to overlap the magnetic sheet in a plan view, wherein the first and sixth coil patterns are connected in parallel, wherein the first coil pattern is disposed closer to the magnetic sheet than the sixth coil pattern, as taught by Han,  in order to provide two transmitter coils for different charger devices and improve the power transfer efficiency[0007] [0060]-[0061]of Han.
In addition, it would have been an obvious matter of design choice to change a line length of the sixth coil pattern to be larger than that of the first coil pattern in order to satisfy user’s design requirement as disclosed in Han ([0047],the mapped sixth coil 111’s length can be elongated  to satisfy the inductance required during wireless charging of the device).In addition, the court has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, as Han discussed, the length of sixth coil can be increased to satisfy the design requirements, it is obvious the change a line length of the sixth coil pattern to be larger than that of the first coil pattern to satisfy the design requirements.

8. Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akiho(US20040256468A1) and  Lethellier (US20160380469A1)   in further view of Cho (US20120223411A1)
With regard to claim 18, the combination of Akiho and Lethellier teaches all the limitations of claim 15, and Lethellier further teaches wherein the plurality of turns further include a second turn ( T2_1, T2_2, Fig. 3),
wherein the second turn is divided into a second plurality of lines including third( T2_1, Fig. 3) and fourth lines ( T2_2, Fig. 3), and
	Akiho does not teach wherein the third and fourth lines are greater in line width than the first and second lines.
	However, Cho teaches the third and fourth lines (e.g., 738, 740, Fig. 7) are greater in line width than the first and second lines (e.g., 732, 734, Fig. 7) ( see 738, 740 are wider than 732, 734, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15, to configure the third and fourth lines to be greater in line width than the first and second lines, as taught by Cho, to provide additional Q-factor optimization by progressively increasing the widths of outer wires, while the outermost wire has the largest width( [0052] of Cho)
With regard to claim 19, the combination of Akiho and Lethellier, and Cho teaches all the limitations of claim 18, and Lethellier further teaches wherein the first turn is an innermost turn of the plurality of turns ( T1_1, T1_2 is the innermost turn, Fig. 3), and wherein the second turn is an outermost turn of the plurality of turns ( T2_1, T2_2 is the outermost turn, Fig. 3).

  Allowable Subject Matter 

9. Claims 3, 5, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 3, the prior art of record fails to teach the claimed circuit connections and functions : a space width along the first virtual line and a third virtual line are larger than a space width along the second virtual line and a fourth virtual line, where the third virtual line extends in a direction 180° opposite to the first direction with the first reference point as a third starting point, and where the fourth virtual line extends in a direction 180° opposite to the second direction with the first reference point as a fourth starting point in combination with other limitation of the claim
Regarding claim 5, it depends on claim 3.
Regarding claim 17, the prior art of record fails to teach the claimed circuit connections and functions:  wherein a third space between the first and second lines in a third section of the first turn is larger than the second space, and wherein the third section extends in the first direction in combination with other limitations of the claim.
10. Claims 6-10, 11 are allowed 
The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 6, the prior art of record fails to teach or suggest wherein a space width along a fifth virtual line is larger than a space width along a sixth virtual line, where the fifth virtual line extends in the first direction with a second reference point positioned in an inner diameter area of the third coil pattern as a starting point, and where the sixth virtual line extends in the third direction with the second reference point as a starting point in combination with other limitations of claim.
	Regard to claims 7-10 they depend on claim 6.
With regard to claim 11,  the prior art of record fails to teach or suggest wherein a space width along a fifth virtual line is larger than a space width along a fourth virtual line, where the fourth virtual line extends in the first direction with a second reference point positioned in an inner diameter area of the second coil pattern as a starting point, and where the fifth virtual line extends in a direction 180° opposite to the first direction with the second reference point as a starting point in combination with other limitations of the claim.


Response to Argument
11.Regarding the drawing objection about the limitation “line length,” in claim 14, Applicant argues that para [0120][0121] provides sufficient description of line length.
The examiner disagrees.  There is no label in Fig. 24 listed as line length. And Para [0120] [0121]based on specification submitted on 2/26/2020 reproduced below does not include description of the line length
Para [0120]
As illustrated in FIG. 24, in the coil component 1 b according to the second modification, of the coil patterns 100A, 200A, 100B, 200B, 100C, and 200C constituting the center coil C0, the coil patterns 100A and 200A are each assumed to have an inner diameter ϕ0Ai and an outer diameter ϕ0Ao, the coil patterns 100B and 200B are each assumed to have an inner diameter ϕ0Bi and an outer diameter ϕ0Bo, and the coil patterns 100C and 200C are each assumed to have an inner diameter ϕ0Ci and an outer diameter ϕ0Co. In this case, both ϕ0Ai<ϕ0Bi<ϕ0Ci and ϕ0Ao<ϕ0Bo<ϕ0Co are satisfied. Here, assuming that the distances from the magnetic sheet 2 to the insulating substrates 10, 20, and 30 are H1, H2, and H3, respectively, H1<H2<H3 is satisfied. That is, the inner and outer diameters ϕ0Ai and ϕ0Ao of each of the coil patterns 100A and 200A positioned closest to the magnetic sheet 2 are smallest, and the inner and outer diameters ϕ0Ci and ϕ0Co of each of the coil patterns 100C and 200C positioned farthest from the magnetic sheet 2 are largest.
Paragraph [0121] mentions line length as below:
Since the coil patterns 1OOA, 200A, 100B, 200B, 100C, and 200C are the same in the number of turns, the line length of each of the coil patterns 100B and 200B formed on the insulating substrate 20 is longer than that of each of the coil patterns 1O0A and 200A formed on the insulating substrate 10, and the line length of each of the coil patterns 100C and 200C formed on the insulating substrate 30 is longer than that of each of the coil patterns 100B and 200B formed on the insulating substrate 20. 
Fig. 24 of Applicant Specification reproduced below.

    PNG
    media_image3.png
    867
    1248
    media_image3.png
    Greyscale


Although para [0121] mentions “the line length of each of the coil patterns 100B and 200B formed on the insulating substrate 20 is longer than that of each of the coil
patterns 100A and 200A formed on the insulating substrate 10,” it is unclear what is line length in Fig. 24 because label of line length is not provided.  It seems that Fig. 24 only labels inner diameters and outer diameters as described in [0120].  A person of ordinary skill of art would not observe “the line length of each of the coil patterns 100B and 200B formed on the insulating substrate 20 is longer than that of each of the coil patterns 100A and 200A formed on the insulating substrate 10” in Fig. 24 because line length was not labeled or otherwise explained and clarified.  
Since the Applicant’s argument is not persuasive, the objection of drawing regarding “line length” is maintained (Note Applicant can amend the claim 14 from “a line length  of the sixth coil pattern “ to  “a line length of all lines that constitute the six coil pattern” to overcome the drawing objection)
Applicant’s arguments, see page 10-12 filed 10/12/2022 with respect to the rejection(s) of claim(s) 1 and 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akiho (US20040256468A1).

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIDO (US20140139307A1 ) teaches about a coil with non-symmetric structure
Sugita (US20100214187A1) teaches about a non-symmetric coil structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836